Case 1:20-cv-00343-RJJ-PJG ECF No. 1-2 filed 04/21/20 PagelD.40 Page 1 of 5

Declaration of Sandra Evil

1. My name is Sandra Evil. I live at 1733 W. Michigan Ave, Battle Creek, MI
49037. I am married to Randy Earl Evil. We have been together for ten
years. We have a son together named Liam Evil, seven years old.

2. My husband is one of, if not the most vulnerable inmate at the Calhoun
County Jail for Coronavirus 2019 (COVID-19) infection and death. My hus-
band is a terminally ill patient with a rare and severe disease that is already
ravaging his lungs. Even a “mild case of COVID-19” will hasten his death.

3. The rare and deadly disease my husband suffers from is called defuse cuta-
neous systemic sclerosis (dcSSc). It is a terminal form of scleroderma.

4. My husband’s disease attacks one organ after another. The dcSSc has al-
ready caused irreversible damage to Randy’s lungs. His esophagus is being
systematically destroying by the deSSc. His blood work shows that the next
organ that the disease is most likely to attack is his kidneys.

5. There is no cure for my husband’s disease. He is not a candidate for any or-
gan transplants due to it being an autoimmune disease. The disease is not on-
ly attacking his skin and muscles, it is also attacking his organs.

6. The dcSSc almost always attacks women. It rarely attacks African Ameri-
cans. My husband’s doctors have said that they have never had a patient who

is an African American man with dcSSc.
Case 1:20-cv-00343-RJJ-PJG ECF No. 1-2 filed 04/21/20 PagelD.41 Page 2 of 5

X
7. Calhoun County Jail is not equipped to provide my husband with even a

fraction of the medical care he needs. Because the Calhoun County Jail is
currently under lock down none of his doctors can see him at the jail.

8. Randy has a team of doctors that is headed by the University of Michigan
dcSSc Rheumatology specialist Vivek Nagaraja, MBBS. He is also treated
by a pulmonologist named Dr. Kumar and a local Dr. Amy Juodawlkis.
None of these doctors can treat him at Calhoun County Jail.

9. For example, Randy had an appointment scheduled for April 6 with Dr.
Juodawlkis. Calhoun County Jail did nothing to facilitate this essential doc-
tor’s visit. Minimally, they could have allowed Dr. Juodawlkis to tele-
conference with my husband. My husband has been complaining about his
oxygen intake. If he had been allowed to see Dr. Juodawlkis, she could have
consulted if needed with his medical team and instructed the Calhoun Medi-
cal staff on how to change his treatment regime. My husband’s oxygen in-
take problem still exists. Changes in his regime are still needed.

10. Randy has a treatment regimen that is commonly referred to as “shaker
treatments”. I have attached an article describing this procedure which

shocks the body to stop it from attacking itself.

11. My husband requires other special services. He needs to be provided with

aerosol treatment twice a day to keep him breathing.
Case 1:20-cv-00343-RJJ-PJG ECF No. 1-2 filed 04/21/20 PagelD.42 Page 3 of 5

12. My husband cannot receive the medical treatment he requires at Calhoun

County Jail. Even when the staff at Calhoun does something that they claim

to be doing to protect Randy, they just expose him to a different kind of
danger.

13. On or about March 29, 2020, a Calhoun medical person placed Randy in
“protective isolation”. My husband called me immediately after he was put
in isolation because Oliver, a detainee in the cell next to him, was very sick
with some kind of respiratory illness. My husband liked Oliver a great deal
but he was completely terrified of getting whatever Oliver from him.

14. The dceSSc has severely affected Randy’s mental health. Randy has devel-
oped severe depression since he was diagnosed with deSSc two years ago.
He just turned forty-five years old. Being diagnosed with deSSc is a death
sentence to a man of his age.

15. Being locked up in the Calhoun County Jail has further deteriorated his
mental health. The only way that Calhoun can help my husband’s emotional
and mental health issues is to set him free.

16. Randy wants to come home and live out his last days with his family. He
has been held in Calhoun for no reason at all. Before my husband was put in
jail, he was in home hospice. Our family took care of him. Of course, I as-

sumed the greatest responsibility for him. We had a hospice provider called
Case 1:20-cv-00343-RJJ-PJG ECF No. 1-2 filed 04/21/20 PagelD.43 Page 4 of 5

CareWell, and they also helped my husband. Having hospice service has
given Randy more of a daily life. Carewell provided all of us with a support
system. Their continuous support gave Randy, our son and me a sense that
we are not alone in this. The hospice caregivers understand that this disease
is real. They understand what it means to cope with a family member who
has a terminal illness.

17. There is no reason that my husband should remain in Calhoun County Jail. I
have been told that the reason my husband is being held in Calhoun County
Jail is based on an agreement made between the District Attorney and my
husband’s defense lawyer to get him tested to determine if my husband was
able to make a decision for himself and able to understand what the decision
would lead to at the time he committed his crime. Even if the District Attor-
ney chooses to press charges against him, he knows where to find my hus-
band. My husband cannot and will not flee. Apart from leaving from our
home for doctor’s appointments, he is always at home. He is prepared to do
whatever the Court asks him to do if he is released from Calhoun.

18. I love my husband a great deal. All our children adore my husband and en-

joy his company. I am asking this Court to allow my husband to come home

so that we can be together, and his family can care for him for whatever time

he has left.
Case 1:20-cv-00343-RJJ-PJG ECF No. 1-2 filed 04/21/20 PagelD.44 Page 5of5
] declare under penalty of perjury under the laws of the United States of America
that the foregoing is true and correct to the best of my knowledge.

Executed on 1 April 8; 2020 /

27

 

Sandra Evil. Treen SF
